[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR APPOINTMENT OF COUNSEL
1. This petition is a challenge to Department of Correction regulations under which the petitioner lost "good time" credits for alleged violation of prison rules. The claim does not "arise from a criminal matter," General Statutes, Section 51-296.
2. The issue raised is not complex.
3. The petitioner has demonstrated competence, both in his pleading and at oral argument on this motion.
Accordingly, petitioner's motion is denied.
By the Court,
Downey, J. CT Page 13704